                                          Case 5:20-cv-02355-VKD Document 17 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     DEBRA VOLLE,                                        Case No. 20-cv-02355-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                                  v.                                         ACTION SHOULD NOT BE
                                  10
                                                                                             DISMISSED
                                  11     THE SPADAFORE FAMILY
                                         PARTNERSHIP, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Debra Volle filed the present action on April 7, 2020. Dkt. No. 1. Pursuant to

                                  15   General Order 56 and the Court’s July 2, 2020 order granting the parties’ stipulation to continue

                                  16   the joint site inspection deadline, the parties’ last day to conduct a joint site inspection was July

                                  17   24, 2020, and Ms. Macias’s last day to file a notice for need of mediation was September 4, 2020.

                                  18   Dkt. No. 16; see also Dkt. No. 4. Ms. Macias did not file a notice of need for mediation, nor did

                                  19   she seek relief from the September 4 deadline.

                                  20          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  21   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  22   (1962). Ms. Volle is directed to file a written response to this order by October 13, 2020 and to

                                  23   appear before the Court on October 20, 2020 at 10:00 a.m. and show cause why this action

                                  24   should not be dismissed without prejudice for failure to prosecute.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 8, 2020

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
